Citation Nr: 9926423	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-12 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability due to undiagnosed illness or on a direct basis.

2.  Entitlement to service connection for sleep disturbance 
due to undiagnosed illness.

3.  Entitlement to service connection for a skin rash due to 
undiagnosed illness.

4.  Entitlement to service connection for muscle and joint 
pain and swelling due to undiagnosed illness.

5.  Entitlement to service connection for gastrointestinal 
signs or symptoms due to undiagnosed illness.

6.  Entitlement to service connection for a respiratory 
disability due to undiagnosed illness.

7.  Entitlement to service connection for memory loss due to 
undiagnosed illness.

8.  Entitlement to service connection for hearing loss due to 
undiagnosed illness or on a direct basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1980 to 
January 1983 and from September 1990 to May 1991, including 
service in the Southwest Asia Theater.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant appeared at a hearing held at the RO on 
November 5, 1998.  A transcript of that hearing has been 
associated with the record on appeal.

On the authorized audiological evaluation, on October 3, 
1990, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
20
50
LEFT
10
5
15
25
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.

The appellant reported a history of noise exposure in both 
civilian and military activities.  The examiner diagnosed 
moderate high frequency hearing loss [HF HL] in the right ear 
[AD] and severe high frequency hearing loss in the left ear 
[AS].

In an April 12, 1991 report of medical history, the appellant 
reported that he had had no injuries or diseases while 
serving in Southwest Asia.  He reported no fatigue, swelling, 
rash, stomach pain, nausea, diarrhea, bloody bowel movements, 
nightmares, trouble sleeping, or recurring thoughts about 
battle.

At his April 12, 1991 redeployment examination, the appellant 
was evaluated as normal.  He reported no history of swollen 
or painful joints, frequent or severe headaches, skin 
disease, shortness of breath, frequent indigestion, trick or 
locked knee, frequent trouble sleeping, or loss of memory.

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
15
55
LEFT
20
0
5
20
65

The examiner noted that sensorineural high frequency hearing 
loss [HF HL] had been confirmed.

In an April 19, 1991 report of medical history, the appellant 
reported that he had had no injuries or diseases while 
serving in Southwest Asia.  He reported no fatigue, swelling, 
rash, stomach pain, nausea, diarrhea, bloody bowel movements, 
nightmares, trouble sleeping, or recurring thoughts about 
battle.

In May 1991 the appellant was treated by Dr. Norman Stevens 
for complaints of periumbilical abdominal pain and blood in 
his stools.  Dr. Stevens noted mild epigastric and 
periumbilical tenderness to deep palpation only.  Rectal 
examination revealed nonthrombosed external hemorrhoids.  Dr. 
Stevens diagnosed the appellant with hemorrhoids, 
questionable upper gastrointestinal acid related disorder, 
and history of questionable gastrointestinal blood loss.

On November 5, 1993, Dr. Jerry Beasley examined the appellant 
for complaints of blood in his stools.  Dr. Beasley noted 
that the appellant had had similar problems approximately two 
years previously and that a polyp had been removed.  The 
appellant complained also of epigastric pain of five months 
duration.  He explained that he felt as though he food stuck 
and did not digest well.  He complained also of a burning 
sensation and associated nausea.  He complained also of 
headaches and soreness behind his eyes.  He added that he 
felt depressed and had poor sleep with nightmares.  His blood 
pressure was 148/102.

Dr. Beasley diagnosed probable peptic ulcer disease [PUD] 
with possible bleeding, depression with headaches, and 
elevated blood pressure.

A November 8, 1993 gastroscope examination showed mild 
gastritis.  Dr. Beasley stated that he did not believe that 
the gastritis explained the appellant's rectal bleeding.

In December 1993 Dr. Stephens treated the appellant for a 
fractured scapula.

In January 1994 Dr. Beasley treated the appellant for a 
sprained right shoulder.

In February 1994 Dr. Beasley treated the appellant for a 
sprain right shoulder and possible sinusitis.  The appellant 
complained of rhinorrhea, head congestion, and cough with 
yellow sputum of four days duration.

In June 1994 Dr. Beasley treated the appellant for abdominal 
pain and vomiting.  Dr. Beasley diagnosed gastroenteritis.

On November 28, 1994, Dr. Beasley examined the appellant for 
treats of right knee pain of seven months duration.  The 
appellant reported that his knee had been swollen for the 
previous two weeks.  The appellant described the pain as 
fairly constant but worsening with activity.  He complained 
also of right shoulder pain.  The appellant reported no 
history of trauma to the knee other than some mild chronic 
trauma "getting it bumped in the service.

Dr. Beasley treated again the appellant for right knee pain 
and swelling on December 5, 1994.

On December 6, 1994, the appellant was treated as a VA 
outpatient for complaints of stomach cramps of two years 
duration, right shoulder and bilateral leg pain of seven 
months duration, and intermittent sleep difficulties of three 
years duration.  The examiner noted a history of polyp 
removal in the past year.  The examiner diagnosed colonic 
polyps.

At a December 22, 1994 VA surgical consultation, the 
appellant complained of lower abdominal pain, occasional 
blood in his stools, and frequent nausea.  The appellant 
reported that he had had polyps removed in 1992 at Providence 
Hospital in Mobile, Alabama.  The examiner noted that the 
appellant's abdomen was soft and flat.  It was not tender to 
palpation.  The examiner found no enlarged organs or masses.  
The examiner noted hemorrhoid skin tags and a small anal 
fissure at the posterior midline.  The examiner's impression 
was history of hematochezia and history of bowel polyps.

The appellant complained also of pain at the right medial 
knee of eight months duration.  He reported occasional 
swelling.  He reported no definite history of trauma.  The 
examiner noted that the appellant's knee was tender to 
palpation.  An x-ray examination of the right knee was 
normal.

On January 4, 1995, the appellant was treated as a VA 
outpatient for swelling of the right knee.

On January 19, 1995, the appellant was treated at Riverside 
Medical Center, in Jackson, Alabama, by Charles Hawks, M.D., 
for complaints of headaches, nausea, vomiting, and diarrhea.  
The appellant explained that the diarrhea had persisted for 
two weeks and the nausea and vomiting for four weeks.  He 
stated that he had lost ten pounds.

Dr. Hawks noted a nonspecific bowel gas pattern.

At a January 25, 1995 VA orthopedic consultation, the 
examiner noted that the appellant had signs of internal 
derangement of the knee [IDK].

The appellant was treated at a VA hospital, from January 30 
to February 2, 1995, for a torn medial meniscus of the right 
knee.  The appellant reported that he had injured his right 
knee in 1991 while dismounting from a tank.  He reported 
popping, swelling, clicking, and pain since that time, which 
had become increasingly disabling.

The examiner noted that the appellant had findings of an 
internal derangement of the right knee, most likely a torn 
medial meniscus.

The examiner performed an arthrotomy and a right medial 
meniscectomy on the right knee.

On March 7, 1995, the appellant was treated as a VA 
outpatient for possible insomnia with post traumatic stress 
disorder [PTSD].

At a March 10, 1995 VA psychological consultation, the 
appellant stated that he was a veteran of Operation Desert 
Storm.  He stated that he was not in combat, that he was not 
shot at, and he did not handle any bodies.  He stated that he 
was unable to sleep because of dreams about being killed.  He 
explained that he had these dreams prior to Desert Storm.  He 
complained also of sleep paralysis.  He stated that he 
thought that he was going to die.  He stated that he was 
tired and angry and that he thought that something bad was 
going to happen.  He said that he feared that he would hurt 
people.  He stated that he felt depressed, down, and tearful.  
He stated that he had suicidal thoughts but that he tried to 
get them out of his mind.  He added that he had not attempted 
suicide.

The examiner noted that the appellant's affect was depressed.  
The examiner added that the appellant was a sincere seeming 
appropriate person with no obvious thought disorder.

The examiner diagnosed major depression and rule out [R/O] 
narcolepsy.

In May 1995 a Dr. Crosby treated the appellant for right knee 
pain, locking, and laxity.  He reported that he worked 
frequently on his knees.  Dr. Crosby noted some medial 
laxity, crepitus, and popping in the lateral aspect of the 
knee.  The appellant had full range of motion.  Dr. Crosby 
diagnosed possible internal derangement.

On June 18, 1995, the appellant was treated as a VA 
outpatient for post-operative weakness in right knee.  The 
examiner reassured the appellant that the weakness did not 
represent a serious problem.

On June 28, 1995, the appellant was treated as a VA 
outpatient for complaints of occasional bleeding from his 
rectum.  The examiner noted a history of stomach polyps in 
the past, but no history of peptic ulcer disease or weight 
loss.  The appellant was afebrile.  The appellant's abdomen 
was soft.

On October 9, 1995, Dr. Stephens treated the appellant for 
pain and tenderness in his right calf.  The appellant 
reported no history of trauma or injury.  He stated that he 
worked on his feet heavily.  Dr. Stephens diagnosed swelling 
suggestive of deep vein thrombosis [DVT].

In October 1995 the appellant was treated at a VA hospital 
for complaints of pain and swelling in the right calf of 
seven days duration.  The appellant explained that the pain 
began behind his right knee and descended to the calf muscle 
area.  The appellant reported that the pain began after he 
carried repeatedly heavy weights up and down a fifty-foot 
long stairway.  The examiner noted that x-ray examination and 
ultrasound examination had been done at another hospital and 
showed no venous thrombosis.  The examiner noted that the 
appellant was swollen and that his right calf was tender.  
Flexion and extension of the ankle were painful.  Needle 
aspiration showed small blood clots.  The examiner diagnosed 
ruptured plantaris longus tendon.  The appellant was treated 
with bedrest, antibiotics, and analgesics.  The condition 
improved, and most of the swelling subsided.

On November 3, 1995, the appellant was treated for swelling 
of the right calf muscle.  The examiner noted that the 
swelling had diminished much.  The examiner advised the 
appellant that he could return to work in two weeks.

At an August 1996 VA medical examination, the appellant 
complained of occasional shortness of breath, chest pain, an 
irregular heart beat, frequent dysphagia, frequent heart 
burn, a burning sensation in his stomach, frequent bowel 
movements, frequency and urgency of urination, scab sores on 
his skin, joint pain primarily in his right knee and back, 
occasional headaches, frequent dizziness, and chronic sinus 
problems.

The examiner noted that the appellant was athletically built 
and obviously lifted weights.  The appellant's posture and 
gait were normal.  Examination of the appellant's skin showed 
slight unevenness indicative of seborrheic dermatitis.  The 
appellant's abdomen was somewhat tender below the umbilicus.  
He had external hemorrhoidal tags.  The examiner noted some 
tenderness in the appellant's prostate, which was not 
enlarged.  The appellant had a stiff lower back.

An x-ray examination showed no evidence of degenerative 
change within the knee.  No fracture was identified.  A small 
fragment was noted anteriorly on the lateral view but was not 
seen on the frontal view.  An x-ray examination of the 
appellant's spine showed no evidence of fracture.  Vertebral 
heights and disc spaces and alignment were within normal 
limits.

The examiner diagnosed questionable status post polyp removal 
from the stomach in 1991 at Providence Hospital in Mobile, 
Alabama; chronic recurrent diarrhea; degenerative joint 
disease, right knee and lumbosacral; chronic sinusitis; 
hemorrhoids; and questionable prostatitis.  The examiner 
added that the appellant deserved an 
esophagogastroduodenoscopy [EGD] to establish the fact about 
his stomach that at one time was supposedly diagnosed as 
polyps in the stomach.

On the authorized VA audiological evaluation in August 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
25
55
LEFT
10
5
15
15
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.

The appellant reported decreased hearing since 1980.  He 
reported a history of earaches, drainage from the ears, high 
blood pressure, tinnitus, vertigo, and noise exposure.  He 
stated that he was exposed to loud noise while working around 
tanks for nine years.  He stated that during Operation Desert 
Storm he was exposed also to loud tank noise.  He reported 
that in 1980, while stationed in Germany, he had to be 
removed from his job of pressure washing tanks for 
approximately two weeks due to excessive noise exposure.

The appellant complained of bilateral constant tinnitus, 
which he related to being exposed to loud noise, especially 
tanks, while in the military.

At a September 1996 VA audio-ear disease examination, the 
appellant complained of decreased hearing bilaterally.  The 
examiner noted that the left ear canal appeared a little 
irritated.  The examination was essentially within normal 
limits.  The examiner diagnosed moderate high frequency 
sensorineural hearing loss.

In a November 1996 statement, Belinda Cobbs stated that since 
serving in the Persian Gulf War, the appellant had lost his 
job due to illness, such as sleeping problems, headaches, 
rashes, and aching joints, suffered after returned from 
service.  She stated that the appellant received treatment at 
the VA Hospital in Montgomery, Alabama, and at the vet center 
in Mobile, Alabama.  She stated that, before the war, the 
appellant had been highly intelligent, quiet, non-disturbed, 
non-violent, and careful.  She stated that, since returning 
from service, the appellant was quick-tempered and nervous, 
talked about killing people, and had a negative attitude.  
She stated that the appellant did not sleep well because of a 
"dreaming problem."  She explained that he dreamed that 
someone was trying to kill him.  She said that his sleep was 
fitful.  She stated that the appellant also talked to 
himself, repeated himself, was less active, and had low 
energy.

In a November 1996 statement, the appellant's mother stated 
the appellant's health declined while he was serving in the 
Gulf War.  She stated that the appellant complained of 
hearing loss, blurred dizziness, and weakness.  She stated 
that he had seen several physicians for weakness and numbness 
in his arms.  She stated that he had undergone several 
operations on his stomach, one on his knee, and one for his 
leg.  She stated that he had also sleep disorders, lack of 
energy, sinus headaches, and high blood pressure.  She stated 
that the appellant had lost several jobs and that the 
appellant had sought frequently medical attention.  She 
stated the appellant was under the care of psychiatrists and 
that he worried frequently about his family.

From December 2 to December 4, 1996, the appellant was 
treated at a VA hospital for multiple contusions due to a 
motor vehicle accident.  X-ray examination of the spine, 
chest, and painful extremities were negative.  The appellant 
complained of pain in his lower back, right hip, right knee, 
right shoulder, and right arm.

At a December 1996 VA general medical examination, the 
appellant complained of a rash over his back and his head for 
the past year.  The appellant complained also of shortness of 
breath and heavy breathing approximately once per week.  

The appellant stated that, during the Gulf War, his main duty 
was rescue and recovery of vehicles.  He stated that he 
injured his right knee in March 1991.  He stated that he was 
examined and given medication.  He stated that he had no 
problems with his knee in summer camp in Panama in 1992.  He 
stated that his knee worsened thereafter and required surgery 
in August 1995.  He complained of continued pain and numbness 
in the knee.  He stated that he limped when he walked.  He 
stated that he was unable to walk up and down stairs.  He 
stated that his right knee ached after walking.  He stated 
that he was unable to work due to his knee condition.  The 
appellant complained also of numbness of both arms.  He had 
braces for support given by a VA hospital.  He complained 
also of hearing loss and tinnitus.

The examiner noted that the appellant's skin was normal.  The 
examiner noted a scar over the right knee.  The appellant had 
tenderness over the medial aspect of the right knee.  The 
appellant was able to flex his right knee to 90 degrees and 
extend it to zero degrees.  The appellant was in a moderate 
amount of pain when moving his right knee.  The examiner 
noted a slight wasting of the quadriceps on the right side.  
The appellant had trouble standing on his heels and was 
afraid to walk on his heels.  He walked with a limp and a 
moderate amount of discomfort.

The examiner diagnosed chronic right knee pain; status post 
arthrotomy of the right knee in August 1995; limping gait 
secondary to right knee injury; no evidence of skin rash; 
complaints of heavy breathing but normal respiratory 
examination.  Spirometry pulmonary function tests were 
normal, an electrocardiogram was normal, a chest x-ray 
examination was negative, an x-ray examination of the right 
knee was normal.  A computed tomography [CT] scan of the 
appellant's head was normal.  A physical therapy consultation 
showed complete knee extension while seated and while lying 
down.  The appellant was able to flex his knee to 83 degrees.

At a December 1996 VA mental disorders examination, the 
examiner determined that the appellant suffered from 
significant memory problems.  The examiner included the 
appellant's spouse in the evaluation.  The appellant's spouse 
stated that the impairment of the appellant's recent and 
remote memory began after his return from the Gulf War.

The appellant's affect was constricted.  His mood was 
perplexed and, at times, agitated.  The examiner found no 
evidence of overt psychosis.  The appellant indicated that he 
suffered from episodes of labile mood including depression.  
The appellant's spouse added that the appellant stated that 
he was going to kill people.  She explained that the 
appellant spoke in an agitated way and began fighting.  She 
stated that he appeared to go into an angry trance.  She 
stated that the appellant was followed at the VA hospital in 
Montgomery, Alabama.

The appellant's insight and judgment were impaired 
significantly.  The appellant appeared to be disturbed when 
he was asked symptoms.  He stated that he had bad dreams that 
someone was after him.  He added that the dreams occurred 
five to six times per night.

The examiner diagnosed undiagnosed physical illness.  The 
examiner added, "The [appellant] appears to be suffering 
from atoxic encephalopathy which has major psychiatric 
manifestations, in this case depression and anxiety.  
Etiology of the latter remains obscure."

In a July 1997 statement, the appellant's mother stated that, 
since the appellant returned from the Gulf War, he had 
complained about stomach problems, headaches, and difficulty 
sleeping.  She stated that he was unable to sleep because of 
pain in his legs and other parts of his body.  She stated 
that he was in a depressed stage and nerve problems.  She 
added that his medication left him with a low energy level.

She recalled that the appellant used to be active and lift 
weights.  She stated that he had been unable to hold a job.  
She stated that the appellant had been treated at VA 
facilities in Montgomery, Alabama; Tuscaloosa, Alabama; and 
Mississippi.

At a July 1997 VA neurology examination, the appellant 
complained of intermittent episodes of numbness involving 
forearms, hands, legs, and feet.  He stated that the episodes 
occurred once per month and lasted one to two weeks.  He 
stated that the episodes began approximately two years 
previously.  He stated that his hands were weak and that he 
had spasms or cramps in his fingers.

The examiner noted that the appellant had an impressively 
muscled body build and that no atrophy was seen.

The examiner noted that the sensory examination of the 
appellant was bizarre and peculiar.  The examiner explained 
that the appellant reported initially feeling dull in both 
right extremities compared to the left extremities with 
normal facial, throat, and abdomen areas.  Then the appellant 
reported having numbness in the legs and forearms while 
feeling sharp pain in the arms, hands, thighs, and feet.  The 
area of numbness involved all aspects of the forearms and 
legs, which, the examiner added, was a typical functional, 
non-organic sign.  The appellant reported undergoing a nerve 
conduction study at a VA medical facility in February 1997.  
The report was not available.

The examiner's impression was that the appellant had peculiar 
episodes of sensory deficit in distal segments of 
extremities, suggestive of peripheral neuropathy.  The 
examiner added, however, that he was not familiar with 
episodic neuropathies that clear up completely after each 
episode.  The examiner added that the finding of 
"suspended" hypoalgesia in the forearms and legs, with the 
arm-hands and thigh-feet were O.K., strongly suggested a non-
organic neurological finding.  The examiner stated further 
that right limb hypoalgesia with normal thorax-abdomen 
sensory deficit in the same side of the body was very 
difficult to explain on a neuroanatomic basis.

The examiner concluded that the examination was no indication 
of organic central nervous system [CNS] or peripheral nervous 
system [PNS] pathology.  The examiner explained that, by 
history, the symptoms suggested peripheral neuropathy but 
that objective findings did not go along with neuropathy.

At a July 1997 mental disorders examination, the appellant 
reported the he had served on active duty during Operation 
Desert Storm.  He stated that he wore frequently mission 
oriented protection posture [MOPP IV] gear.  He added that, 
approximately two to three days after the war ended, he was 
attached to a recovery team, which entered a collection area 
where there were hundreds of dead bodies.  He stated that 
many of the dead bodies were burn victims and that they 
included women and children.  He recalled also entering a 
bunker and finding three dead, burned, enemy soldiers.  He 
recalled also stepping inside a badly mutilated body while 
trying to navigate through the carnage.  The examiner noted 
that the appellant was followed currently at the VA medical 
center in Mobile, Alabama.  The appellant and his spouse 
added that the appellant had been diagnosed in 1995 with PTSD 
at the VA medical center in Biloxi, Mississippi.

The appellant reported frequent intrusive thoughts and 
recollections about his military service during Operation 
Desert Storm, avoidance behaviors, feelings of rage since 
returning from Desert Storm, an inability to concentrate, 
hypervigilant behavior, frequent and chronic nightmares, 
chronic sleep disturbances, and feelings of alienation.

The examiner noted that the appellant's psychomotor activity 
was agitated and that his facial expression was sad and 
lonely.  The appellant's mood was depressed.  His affect was 
flat.  The appellant denied auditory and visual 
hallucinations.  He denied homicidal and suicidal ideations.  
His impulse control was poor.  His memory, concentration, 
judgment, and insight were poor.

The examiner stated that the appellant's current symptoms, 
along with his experiences in the Gulf War, were consistent 
with PTSD.

The examiner diagnosed chronic, severe PTSD.

At a July 1997 VA brain examination, the appellant reported 
that in 1981 he had been hit on the head with a tank casing, 
which weighed about 75 pounds and had fallen from 
approximately three feet above his head.  He stated that he 
was rendered unconscious from the impact.  He stated that the 
laceration was sutured and that he had been unable to return 
to work for two months because of headaches.  He stated that, 
when he returned to work, he had, on several occasions, heat 
exhaustion.

The appellant complained of approximately daily headaches, 
occurring mostly when he was upset.  He described the 
headaches as a tight band around his head, occasionally on 
the right side but usually diffuse.  He denied any visual 
symptoms, nausea, or vomiting.  He complained also of 
occasional dizzy spells, which were very nonspecific.  He 
complained also of intermittent tingling and numbness 
bilaterally in his legs, hands, and upper arms.  He explained 
that between the episodes he felt perfectly normal.  He 
complained also of his entire body becoming numb after he 
fell asleep.  He explained that he would awaken suddenly but 
be unable to move his body.  He stated that the episodes 
lasted a few minutes.  He denied any bladder or bowel 
incontinence.  The appellant stated that, since their onset, 
his symptoms had been stationary.

An x-ray examination of the appellant's paranasal sinuses 
showed no convincing evidence of sinusitis.

The examiner noted that the neurologic examination was 
entirely normal.  The examiner stated that there was no 
objective evidence of any of the symptoms that the appellant 
described.

The examiner diagnosed tension headaches and subjective 
sensory deficit without objective manifestations.

An August 1997 electrodiagnostic examination was suggestive 
of bilateral carpal tunnel syndrome and left cubital tunnel 
syndrome.

At the November 1998 hearing, the appellant testified that in 
late 1990 he injured his right knee when by slamming it 
against an iron object.  He stated that his knee became 
swollen.  He stated that he was treated with Motrin(tm).

He stated that in approximately 1992 he was treated at a VA 
medical facility in Montgomery, Alabama.  He added that he 
was diagnosed with torn cartilage, which was removed.

He stated that his knee became swollen and that he was unable 
to stand or walk for long periods because of pain.  He 
complained also of numbness.

The appellant stated also that he began having difficulty 
sleeping during the Gulf War.  He explained that he was 
fearful during the war and that he had frequent twenty-four 
hour duty.  He stated that he was not treated in the service.  
He explained that in approximately 1992, at a VA treatment 
facility in Montgomery, Alabama, he was diagnosed with PTSD.

He stated that he had a rash on his head, his lower back, and 
his hands.  He stated that the rash on his head was constant 
but that the rash on his back and hands was intermittent.

The appellant stated further that he had numbness, soreness, 
and swelling in his joints, legs, and arms.  He stated that 
he was unable to use his arms and that he had experienced a 
decrease in strength since returning from the Gulf War.  He 
stated that he had been provided with braces by the VA 
because of the swelling in his arms.

The appellant complained also of shortness of breath after 
walking a mile.  He stated that the problem began in 1992.

He stated that in 1991 he felt nauseated.  He stated that he 
a polyp removed from his intestine in 1992.  He stated that, 
approximately six months to one year after surgery, he 
experienced the same problem again.  He stated that he was no 
longer treated for his stomach condition.

He complained of tinnitus since 1981, when he was in service 
in Germany.  He stated that when he returned to Fort Hood, 
Texas, he was diagnosed with hearing loss.

He stated that he had also problems with memory loss.  He 
stated that he was treated by the VA at two facilities in 
Mobile, Alabama.  He reported a hospitalization two months 
previously at the VA clinic in Tuskegee, Alabama.  He 
reported additional treatment daily at a VA facility in Grove 
Hill, Alabama.


REMAND

The appellant has reported repeatedly receiving treatment at 
numerous VA facilities, including stating at the November 
1998 hearing that he had been hospitalized two months 
previously.  Nevertheless, the RO failed to obtain these VA 
treatment records.  Accordingly, the RO should attempt to 
obtain any VA treatment records.  See Counts v. Brown, 6 Vet. 
App. 473 (1994); Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992).

The appellant indicated that he underwent surgery in 
approximately 1991 at Providence Hospital in Mobile, Alabama.  
VA physicians have indicated that these records would be 
helpful in evaluating the appellant's gastrointestinal 
symptoms.

The appellant's claims for entitlement to service connection 
for a right knee disability and bilateral hearing loss have 
not been addressed based on direct service connection even 
though the appellant has indicated clearly that the bases of 
these claims are on a direct basis.

At the August 1996 VA examination, the examiner indicated 
that an EGD would be helpful to diagnose the appellant's 
gastrointestinal symptoms.  That apparently was not 
accomplished.

Although, at the July 1997 VA mental disorders examination, 
the appellant was diagnosed with PTSD, the examiner did not 
indicate which, if any, of the appellant's claimed symptoms 
can be attributed to PTSD.

Although VA neurologic examinations have found no abnormal 
objective findings, an August 1997 electrodiagnostic 
examination was suggestive of bilateral carpal tunnel 
syndrome and left bilateral cubital tunnel syndrome.  These 
results appear to be inconsistent.
Accordingly, this case is REMANDED for the following 
additional development:

1.  After securing the necessary release, 
the RO should obtain medical records from 
Providence Hospital in Mobile, Alabama.

2.  The RO should obtain names and 
addresses of all VA medical care 
providers who treated the appellant for 
his claimed disabilities since May 1991.  
After securing the necessary release, the 
RO should obtain any records that have 
not been secured previously.

3.  The appellant should be afforded a VA 
gastrointestinal examination to diagnose 
any current gastrointestinal symptoms.  
The claims folder and a copy of this 
REMAND should be made available to the 
examiner for review before the 
examination.  All recommends tests and 
studies should be conducted.

4.  The appellant should be afforded a VA 
neurological examination to reconcile the 
findings of the prior VA examinations in 
July 1997 with the August 1997 
electrodiagnostic examination indicating 
bilateral carpal tunnel syndrome and left 
bilateral cubital tunnel syndrome.  The 
claims folder and a copy of this REMAND 
should be made available to the examiner 
for review before the examination.  All 
recommends tests and studies should be 
conducted.

5.  The appellant should be afforded a VA 
psychiatric or psychological examination 
to assess any current mental disorders.  
The claims folder and a copy of this 
REMAND should be made available to the 
examiner for review before the 
examination.  The examiner is requested 
to identify specifically, as best as 
possible, all symptoms attributable to 
the appellant's psychiatric diagnosis or 
diagnoses, if any.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The RO should consider 
expressly direct service connection for 
the appellant's claimed right knee and 
bilateral hearing loss disabilities.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


